PER CURIAM.
There is not competent substantial evidence to support the deputy commissioner’s finding that appellant’s work was not of such a nature that it constituted unusual strain or overexertion. From the record, it is apparent that the heart attack suffered by appellant is compensable under the stan*1085dards pronounced by the Supreme Court in Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581 (Fla.1962).
REVERSED.
McCORD and SHIVERS, JJ., and LILES, WOODIE A., (Retired) Associate Judge, concur.